

EXECUTIVE EMPLOYMENT AGREEMENT
 
This EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement"), effective this 19th of
January, 2007 ("Effective Date"), between FORTRESS AMERICA ACQUISITION
CORPORATION a Delaware corporation (the "Company") and HARVEY L. WEISS (the
"Executive").
 
WITNESSETH
 
WHEREAS, the Executive has served as the Chief Executive Officer of the Company
since December 20, 2004.
 
WHEREAS, by the terms of a Second Amended and Restated Membership Interest
Purchase Agreement (the “Purchase Agreement”) dated July 31, 2006, by and among
the Company, Thomas P. Rosato (“Rosato”), Gerard J. Gallagher (“Gallagher”),
VTC, LLC (“VTC”) and Vortech, LLC (“Vortech”), the Company has agreed to
purchase from Rosato and Gallagher all of the outstanding membership interests
of VTC and Vortech.
 
WHEREAS, the Company desires to retain the service of the Executive as the
Chairman of the Board of Directors of the Company upon the terms and conditions
set forth herein.
 
WHEREAS, the Executive is willing to provide services to the Company upon the
terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, intending to be legally bound, the parties agree as follows:
 
1.  DEFINITIONS
 
The following words and terms shall have the meanings set forth below for the
purposes of this Agreement:
 
1.1.  Affiliates. "Affiliates" of a Person, or a Person "affiliated" with
another Person, are any Persons which, directly or indirectly, through one or
more intermediaries, controls or are controlled by or are under common control
with, the Person specified.
 
1.2.  Base Salary. "Base Salary" shall have the meaning set forth in Section 3.1
hereof.
 
1.3.  Board. "Board" means the Company’s Board of Directors.
 
1.4.  Cause.
 
1.4.1  Termination of the Executive’s employment for "Cause" shall mean any of
the following:
 
(i) any act that would constitute a material violation of the Company’s material
written policies provided that the Company specifically terminates the
Executive’s employment for Cause hereunder within 120 days from the date the
Company has actual notice of such;
 
- 1 -

--------------------------------------------------------------------------------


 
(ii) intentionally engaging in conduct materially and demonstrably injurious to
the Company provided that the Company specifically terminates the Executive’s
employment for Cause hereunder within 120 days from the date the Company has
actual notice of such; or
 
(iii) conviction of (1) a crime of embezzlement or a crime involving moral
turpitude; (2) a crime with respect to the Company involving a breach of trust
or dishonesty; or (3) in either case, a plea of guilty or no contest to such a
crime provided that the Company specifically terminates the Executive’s
employment for Cause hereunder within 120 days from the date the Company has
actual notice of such.
 
1.4.2  In any case, if the Company desires to terminate the Executive's
employment for Cause in accordance with Sections 1.4.1(i), (ii) or (iii), it
shall first give written notice of the facts and circumstances providing the
basis for Cause to the Executive, and to allow the Executive 30 days from the
date of such notice to remedy, cure or rectify, if possible, the situation
giving rise to the Company's allegations of Cause (the "Cure Period"); provided,
however, that the Executive shall have only one such opportunity to cure,
regardless of the grounds on which Cause is asserted, during the Employment
Period. During the Cure Period, the Executive may not be entitled to payment of
any compensation, in the Company's sole discretion; provided, however, that if
the Executive's compensation is withheld and the Executive successfully
remedies, cures, or rectifies the situation giving rise to the Company's notice
of Cause during the Cure Period, resulting in the Company's withdrawal of its
written notice of Cause, the Executive shall be compensated for the Cure Period.
 
1.4.3  A termination for Cause after a Change in Control shall be based only on
events occurring after such Change in Control; provided, however, the foregoing
limitation shall not apply to an event constituting Cause which was not
discovered by the Company prior to a Change in Control.
 
1.4.4  Cause shall be determined in good faith by the affirmative vote of a
majority of the whole Board (excluding the Executive if the Executive is a
member of the Board).
 
1.5.  Change in Control of the Company. "Change in Control of the Company" means
(a) a sale, transfer or exclusive licensing by the Company of all or
substantially all of the assets of the Company and its Subsidiaries on a
consolidated basis (measured by either book value in accordance with United
States generally accepted accounting principles consistently applied or fair
market value determined in the reasonable good faith judgment of the Board) in
any transaction or series of transactions (other than sales in the ordinary
course of business); (b) any sale, transfer or issuance or series of sales,
transfers and/or issuances of shares of the Company's capital stock by the
Company or any holders thereof which results in any Person or Persons, other
than the holders of Company’s capital stock as of the date hereof, owning
capital stock of the Company possessing the voting power (under ordinary
circumstances) to elect a majority of the Board; (c) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 50% of the total voting
power represented by the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation; or (d) the
stockholders of the Corporation approve a plan of complete liquidation of the
Company.
 
- 2 -

--------------------------------------------------------------------------------


 
1.6.  Date of Termination. "Date of Termination" shall mean (a) if the
Executive’s employment is terminated by reason of the Executive’s death, the
date of the Executive’s death, or (b) if the Executive’s employment with the
Company and its Subsidiaries is terminated for any reason other than the
Executive’s death, the date on which Executive ceases to be an employee of the
Company and its Subsidiaries.
 
1.7.  Disability. Termination of the Executive’s employment with the Company and
its Subsidiaries based on "Disability" shall mean termination of the Executive’s
employment at the Company’s sole discretion, upon thirty (30) days prior written
notice in the event the Executive becomes “Disabled,” as defined in any group
term disability insurance maintained by the Company applicable to the Executive,
or, (b) if the Company shall not maintain such insurance, the determination by
an independent physician acting reasonably and in good faith that the Executive
is incapacitated by reason of a physical or mental illness which is long-term in
nature and which prevents the Executive from performing the substantial and
material duties of his employment with the Company, provided that such
incapacity can reasonably be expected to prevent the Executive from working at
least six (6) months in any twelve (12) month period. The Company may require
the Executive to have the examination described in the preceding sentence at any
time for the purpose of determining whether the Executive has a long-term
disability, and the Executive agrees to submit to such examination upon request
of the Board; provided that the Company shall pay all costs and expenses
associated with such examination. This Section 1.6 shall be interpreted and
applied consistently with the Americans with Disabilities Act, the Family and
Medical Leave Act and other applicable law.
 
1.8.  Good Reason. Termination of the Executive’s employment by the Executive
for a "Good Reason" shall mean termination by the Executive because of: (a) a
requirement to move the Executive’s primary place of business more than
twenty-five (25) miles from the office the Executive works in on the date hereof
(which termination occurs prior to such move) without the written consent of the
Executive, (b) failure of the Company to pay any installment of the Executive’s
Base Salary or Referral Fees when such installment is due pursuant to this
Agreement, which failure is not cured within fifteen (15) days; (c) any other
breach or breaches of this Agreement by the Company, which breaches are,
singularly or in the aggregate, material, and which are not cured within thirty
(30) days of written notice of such breach or breaches to the Company by the
Executive; or (d) a reduction by the Company of the Executive’s Base Salary
without the express written consent of the Executive.
 
1.9.  Person. "Person" means an individual, a partnership, a corporation, a
limited liability company, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization, any other business entity and a
governmental entity or any department, agency or political subdivision thereof.
 
- 3 -

--------------------------------------------------------------------------------


 
1.10.  Restrictive Period. For purposes of this Agreement the term “Restrictive
Period” shall have the following meanings.
 
1.10.1 If the Executive’s employment is terminated prior to the third (3rd)
anniversary of the Closing Date, then the Restrictive Period shall be the period
from the Termination Date through the third anniversary of the Closing Date (or
if the Termination Date is within twelve (12) months of the third anniversary of
the Closing Date), then for a period of one (1) year measured from the
Termination Date through the first anniversary of the Termination Date.
 
1.10.2 Subject to Section 7.4 hereof, the Executive’s employment is terminated
after the third anniversary of the Closing Date, then the Restrictive Period
shall be the twelve month period measured from the Termination Date through the
first anniversary of the Termination Date.
 
1.11.  Subsidiary. "Subsidiary" means, with respect to any Person, any
corporation, limited liability company, partnership, association or other
business entity of which (a) if a corporation, a majority of the total voting
power of shares of stock entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time owned or controlled, directly or indirectly, by that Person or
one or more of the other Subsidiaries of that Person or a combination thereof,
or (b) if a limited liability company, partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity.
 
2.  EMPLOYMENT
 
2.1.  Employment Period.
 
2.1.1 Expressly conditioned upon the closing (the “Closing”) under the Purchase
Agreement and effective as of the date of the Closing (the “Closing Date”), the
Company hereby employs the Executive, and the Executive hereby accepts said
employment and agrees to render services to the Company, on the terms and
conditions set forth in this Agreement for the period (the "Employment Period")
beginning on the Closing Date and ending when such period is terminated pursuant
to the terms hereof. Unless earlier terminated by either the Company or the
Executive as hereinafter provided, the Employment Period shall continue through
the third (3rd) anniversary of the Closing Date ("Expiration Date"); provided,
however, that if this Agreement is renewed pursuant to Section 2.1(b) below,
then the “Expiration Date” for the then current “Renewal Term” (as hereinafter
defined) shall be the date that is last day of the one year period of that
Renewal Term). Notwithstanding anything to the contrary continued in this
Section 2.1(a), if the Closing under the Purchase Agreement does not occur, this
Agreement shall be null and void and of no force and effect.
 
- 4 -

--------------------------------------------------------------------------------


 
2.1.2 This Agreement shall be automatically renewed for an additional one year
period commencing at the expiration of the initial Employment Period or any
subsequent renewal term (each, a "Renewal Term") unless the Company provides
written notice of termination to the Executive not less than sixty (60) days
prior to the Expiration Date. Notwithstanding the foregoing or anything else in
this Agreement to the contrary, the Employment Period shall immediately
terminate prior to any Expiration Date (i) upon Executive’s death, Disability or
termination for a Good Reason or (ii) upon termination by the Company for Cause;
in all other circumstances, thirty (30) days' prior written notice is required
by either party to the other to terminate this Agreement.
 
2.2.  Duties. During the Employment Period, the Executive shall devote the
necessary time, to the best of his ability and discretion, to work with other
senior managers and the Board to execute the strategic plan approved by the
Board. The Executive shall perform such services for the Company as is
consistent with the Executive's position (subject to the power and authority of
the Board to expand or limit such services and to overrule actions of officers
of the Company) and as directed, from time to time, by the Board. The
Executive’s initial title shall be Chairman of the Board of Directors. During
the Employment Period the Executive shall report to the Board, and Executive may
use such titles as assigned and approved by the Board. During the Employment
Period, the Executive may be employed or involved in other business activities
for gain, profit or other pecuniary advantages so long as such activities do not
interfere with the performance of his duties and responsibilities to the Company
as provided hereunder or violate any of the terms of this or any other agreement
entered into with the Company.
 
2.3.  Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on the
Executive in any amount or amounts considered available. The Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. The Executive
hereby represents that the Executive has no reason to believe that the
Executive's life is not insurable at rates now prevailing for a healthy person
of the Executive's gender and age.
 
2.4.  Corporate Opportunity. The Executive agrees that, unless approved by the
Board, he will not take personal advantage of any business opportunities which
arise during his employment with the Company and which may be of benefit to the
Company. All material facts regarding such opportunities must be promptly
reported to the Board for consideration by the Company.
 
3.  COMPENSATION AND BENEFITS
 
3.1.  Base Salary. During the Employment Period, the Company shall pay the
Executive an initial base salary of Two Hundred Thousand Dollars ($200,000.00)
per year ("Base Salary") paid in approximately equal installments bi-weekly. The
Company will review the Executive’s Base Salary on December 31 of each year of
the Employment Period in order to determine what Base Salary adjustments, if
any, shall be made, subject to an annual minimum increase of five percent (5%),
but in no event may the Executive's Base Salary be reduced below that paid in
the preceding year.
 
- 5 -

--------------------------------------------------------------------------------


 
3.2.  Annual Bonus. For calendar year 2006 (ending on or about December 31,
2006) and for each other calendar year that begins during the Employment Period
(each such calendar year, a "Bonus Year"), the Executive shall be eligible to
receive a bonus in an amount and on such terms as are established by the
Company's Board up to fifty percent (50%) of the Base Salary (each, a "Bonus")
in accordance with the bonus plan or formula applicable to the Executive. The
2006 Bonus shall be prorated to reflect that the 2006 Bonus Year is a partial
year commencing on the Closing Date and ending on December 31, 2006. In
addition, the Executive shall be eligible for any other bonus as the Board may
determine in its sole discretion. Any Bonus for an applicable calendar year, or
portion thereof, shall be paid to the Executive no later than the conclusion of
the first calendar quarter following each calendar year.
 
3.3.  Vacation and Benefits. The Executive shall continue to receive vacation,
health insurance and other employee benefits as the Company makes available to
other executives, as may exist at any particular time and from time to time
during the Executive’s employment.
 
3.4.  Withholding. All payments required to be made by the Company hereunder to
the Executive shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine should be withheld pursuant to any applicable law or regulation.
 
3.5.  Policies, Procedures & Benefit Plans. Except as otherwise provided herein,
the Executive’s employment shall be subject to the policies and procedures which
apply generally to the Company’s employees as the same may be interpreted,
adopted, revised or deleted from time to time, during the Employment Period, by
the Board in its sole discretion. The Executive agrees to comply with such
policies and procedures in all material respects. During the Employment Period,
the Executive shall be entitled to participate in any Company benefit plans on
the same basis as other executive level employees of the Company. The Board
reserves the right to change, alter, or terminate benefits, plans and carriers
in its sole direction. All matters of eligibility for coverage or benefits under
any health, hospitalization, life, disability, or other insurance plan, program
or policy shall be determined in accordance with the provisions of the plan,
program, or policy; the Company shall not be liable to the Executive, the
Executive’s family, heirs, executors, or beneficiaries, for any payment payable
or claimed to be payable under any such benefit plan, program, or policy.
Provided that the Executive can be insured at standard rates, the Company shall
provide the Executive a $1,000,000 life insurance policy with a reputable and
responsible insurance company acceptable to the Company and the Executive.
 
3.6.  Referral Fee. If, during the term of this Agreement, Executive identifies
a potential new client for the Company (other than the federal government, or
any agency or subdivision thereof), he shall promptly notify the Company in
writing specifying the name of the target, the extent of his contact and the
date upon which he has identified the potential client. Upon receipt of such
notification, the Company will promptly acknowledge receipt of the notification
and either (a) confirm to Executive that he has identified a potential new
client (each an “Acknowledged New Target”), or (b) if the Company has
independently of the Executive already identified such potential client, it will
advise Executive and give him the date of the Company's prior contact and the
nature and extent thereof. As to each Acknowledged New Target, the Executive
will cooperate with the Company in broadening contact and establishing a
dialogue. Any contracts that are entered into between the Company and an
Acknowledged New Target during (i) the term of this Agreement, or (ii) within
six (6) months after the Expiration Date, or if sooner terminated, the
Termination Date, shall hereinafter be referred to individually as a “Referred
Contract” and collectively as the “Referred Contracts.” Contracts entered into
with an Acknowledged New Target more than six (6) months after the Expiration
Date (or Termination Date, as applicable) shall not be deemed to be Referred
Contracts. The Executive shall not identify potential clients on a blanket
basis, but shall only identify clients with which he has made specific contact
and which appear to be viable prospects for new business.
 
- 6 -

--------------------------------------------------------------------------------


 
3.6.1 For each Referred Contract the Company will pay Executive a referral fee
equal to five percent (5%) of the “Gross Profits” (hereinafter defined) earned
by the Company in each fiscal year (for each Referred Contract the “Referral
Fee” and for all of the Referred Contracts the “Referral Fees”).
 
3.6.2 For purposes of this Section 3.6, the following terms shall have the
following meanings:
 
(i)  “Gross Profits” with respect to a Referred Contract shall mean the “Gross
Revenues” with respect to that Referred Contract (as defined below) less Cost of
Goods/Services Sold with respect to that Referred Contract (as defined below).
 
(ii)  “Gross Revenues” with respect to any Referred Contract shall mean all
revenue derived by the Company under that Referred Contract from the rendering
of services and the sales of goods.
 
(iii)  “Cost of Goods/Serviced Sold” shall mean with respect to each Referred
Contract the direct costs of the Company incurred by the Company in connection
with generating the Gross Revenues which costs shall include, but not be limited
to (A) the labor and expense costs of the Company’s employees and consultants
(including allocable administrative costs); (B) direct vendor or supplier costs
and other costs of goods, used or incorporated in or otherwise delivered to the
customer under the Referred Contract (including shipping costs) and (C) the
costs of services rendered by third-party contractors.
 
3.6.3 The determination of Gross Profits, Gross Revenues and Cost of
Goods/Services Sold with respect to each Referred Contract shall be made by the
Company’s senior financial executive using generally accepted accounting
principles applied on the accrual basis of accounting and a basis consistent
with the manner in which the Company’s books and records are maintained.
 
3.6.4 The Referral Fee due with respect to each Referred Contract shall be
calculated annually, based on the Company’s fiscal year and in connection with
the preparation of the Company’s audited financials. Not later than ten (10)
days after the release of the Company’s audited financials for the immediately
preceding fiscal year the Company’s senior financial executive shall provide
Executive with a statement (each a “Referral Fee Statement”) setting forth the
calculation of the Referral Fees attributable to the Company’s immediately
preceding fiscal year in such reasonable detail as to permit Executive to review
and confirm the accuracy of such calculations. The Company shall also provide
Executive with reasonable access, subject to appropriate confidentiality
restrictions, to books and records appropriate to enable Seller to review and
verify such calculations. Executive shall have fifteen (15) days following
delivery of a Referral Fee Statement (each a “Disagreement Notice Period”) to
disagree with Referral Fee Statement by written notice to the Company setting
forth in reasonable detail the amount and nature of the disagreement (each a
“Notice of Disagreement”). If the Company does not receive a Notice of
Disagreement from the Executive within the Disagreement Notice Period, the
Executive shall be conclusively presumed to agree with the Referral Fee
Statement and the Company shall promptly pay to the Executive the Referral Fees
shown to be due on the Referral Fee Statement. If the Company receives a Notice
of Disagreement from the Executive within the Disagreement Notice Period and if
the Company and the Executive are unable to mutually agree upon a settlement of
the disagreement within thirty (30) days after the delivery of the Notice of
Disagreement to the Company, then the dispute shall be resolved pursuant to
Section 9.
 
- 7 -

--------------------------------------------------------------------------------


 
4.  SUPPORT AND EXPENSES
 
4.1.  Office. During the Employment Period, the Company shall provide the
Executive with an office allowance of Three Thousand Dollars ($3,000) per month.
 
4.2.  Expenses. During the Employment Period, including following any Date of
Termination for appropriate expenses incurred on or prior to the Date of
Termination, the Company shall reimburse the Executive promptly or otherwise
provide for or pay for all pre-approved reasonable expenses incurred by the
Executive in furtherance of, or in connection with, the business of the Company
or its Subsidiaries, consistent with the Company’s policies in effect from time
to time with respect to travel, entertainment and other business expenses,
subject to such reasonable documentation and other limitations as may be
established from time to time by the Board, including against presentation of
vouchers or receipts therefor.
 
5.  TERMINATION
 
5.1.  Termination Due to Death or Disability, For Cause or By the Executive. If
the Employment Period is terminated (a) by reason of the Executive’s death or
Disability; (b) by the Company for Cause; or (c) by the Executive (other than
for a Good Reason); then the Executive shall only be entitled to receive (i) the
Executive’s Base Salary and the reimbursement of any applicable expenses
pursuant to Section 4.2 through the Date of Termination, and (ii) the Referral
Fees as and when payable pursuant to the Section 3.6; provided that the
Expiration Date for purposes of calculating the Referred Contracts and the
Referral Fees shall be the Termination Date rather than the Expiration Date. No
Person shall be entitled hereunder to participate in any employee benefit plan
after the Date of Termination if the Employment Period is terminated in
connection with this Section 5.1, except as otherwise expressly required by
applicable law (i.e., COBRA) and provided that nothing herein shall be
interpreted to limit the Executive’s conversion rights, if any, under any of the
Company’s employee benefit plans.
 
- 8 -

--------------------------------------------------------------------------------


 
5.2.  Termination by the Company Other Than for Death, Disability, or Cause or
by the Executive for a Good Reason. In addition to the payment to the Executive
of the Executive's Base Salary and the reimbursement of any applicable expenses
pursuant to Section 4.2 through the Date of Termination, if (a) the Employment
Period is terminated (i) by the Company for reasons other than death,
Disability, or Cause, or (ii) by the Executive for a Good Reason, or (iii) in
accordance with the terms of Section 2.1(b) hereof (provided the Company
provides the requisite notice to the Executive to terminate prior to any
Expiration Date); and (b) the Executive executes a general release in the form
attached hereto as Exhibit A (the "Release") on or before the effective Date of
Termination; and (c) the Executive has not breached the terms of the “Assignment
Agreement” (as defined below); then the Company shall pay the Executive an
amount equal to the Executive’s Base Salary (at the rate in effect at the Date
of Termination) for a period commencing on the Date of Termination and on the
Expiration Date; provided, however, that if the Termination Date is within
twenty four (24) months of the Expiration Date, then the Company shall pay the
Executive an amount equal to the Executive’s Base Salary (at the rate effective
as of the Termination Date), for a period commencing on the Termination Date and
ending on the second (2nd) anniversary of the Termination Date. Any payment
under this Section 5.2 shall be made over time as though the Executive continued
to be employed by the Company. If the Executive elects and remains eligible for
health coverage pursuant to Section 4980B of the Internal Revenue Code of 1986,
as amended ("COBRA") (and subject to withholding pursuant to Section 3.5 above);
then commencing within fifteen (15) business days following the date on which
the Release becomes effective pursuant to its terms, the Company will, for a
period commencing on the Date of Termination and ending twelve (12) months from
the Date of Termination, pay a percentage of the premium for such COBRA health
coverage equal to the percentage of the premium for health insurance coverage
paid by the Company on the Date of Termination. The Executive shall not be
entitled to any other salary or compensation after termination of the Employment
Period (other than as set forth in this Section 5.2 and Section 5.3) and no
Person shall be entitled hereunder to participate in any employee benefit plan
after the Date of Termination if the Employment Period is terminated in
connection with this Section 5.2, except as otherwise specifically provided
hereunder or as required by applicable law (i.e., COBRA) and provided that
nothing herein shall be interpreted to limit the Executive’s conversion rights,
if any, under any of the Company’s employee benefit plans. In furtherance of and
not in limitation of the foregoing, the Executive may only be terminated by the
affirmative vote of a majority of the whole Board (excluding the Executive if he
is a member of the Board).
 
5.3.  Cooperation with Company After Termination of Employment. For a period of
six (6) months following termination of the Employment Period for any reason, as
such period may be extended with the consent of the Executive, the Executive
shall fully cooperate with the Company in all matters relating to the winding up
of pending work on behalf of the Company including, but not limited to, any
litigation in which the Company is involved, and the orderly transfer of any
such pending work to other executives of the Company as may be designated by the
Company. The Executive shall be compensated for any time spent pursuant to this
Section 5.3 at the specific request of the Company at a per diem amount based
upon the Executive's Base Salary at the Date of Termination.
 
- 9 -

--------------------------------------------------------------------------------


 
5.4.  Termination by Mutual Consent. Notwithstanding any of the foregoing
provisions of this Section 5, if at any time during the course of this Agreement
the parties by mutual consent decide to terminate it, they shall do so by
separate agreement setting forth the terms and conditions of such termination.
 
6.  INVENTION, ASSIGNMENT, NON-COMPETE AND CONFIDENTIALITY AGREEMENT
 
6.1.  The parties hereto have entered into an Invention, Assignment, and
Confidentiality Agreement attached hereto as Exhibit B (the "Assignment
Agreement"), which may be amended by the parties from time to time pursuant to
the terms thereof. The provisions of the Assignment Agreement are intended by
the parties to survive and shall survive termination or expiration of the
Employment Period and this Agreement.
 

7.  
NON-SOLICITATION CUSTOMERS OR EMPLOYEES; NON-COMPETITION

 
7.1.  Covenant Not-to-Solicit Customers. Subject to Section 7.4 below, during
Executive's employment with the Company through the applicable Restrictive
Period, the Executive shall not directly or indirectly, individually or on
behalf of any other person or entity, whether as principal, agent, stockholder,
employee, consultant, representative or in any other capacity, contact any
person or entity, which:
 
7.1.1 is a customer or client of the Company or any of its subsidiaries as of
the Termination Date; or
 
7.1.2 has been a customer or client of the Company or any of its subsidiaries at
any time within two (2) years prior to the Termination Date; or
 
7.1.3 is a prospective customer or client that the Company or any of its
subsidiaries is actively soliciting as of the Termination Date (for the purpose
of selling products or services similar to any of the products and services
offered for sale by the Company as of the date the Executive's employment
terminates).
 
7.2.  Covenant Not-to-Solicit Employees. Subject to Section 7.4 below, during
Executive's employment with the Company and from the Termination Date through
the applicable Restrictive Period , the Executive shall not directly or
indirectly, individually or on behalf of any other person or entity, whether as
principal, agent, stockholder, employee, consultant, representative or in any
other capacity:
 
7.2.1 recruit, solicit or encourage any person to leave the employ of the
Company or any of its subsidiaries; or
 
7.2.2 hire any employee of the Company or any of its subsidiaries as a regular
employee, consultant, independent contractor or otherwise.
 
- 10 -

--------------------------------------------------------------------------------


 
7.3.  Non-Competition. The Executive recognizes and acknowledges the competitive
and proprietary nature of the business operations of the Company and its
subsidiaries. Subject to Section 7.4 below, during the Executive’s employment
with the Company and for the applicable Restrictive Period, the Executive shall
not, without the prior written consent of the Company, for himself or on behalf
of any other person or entity, directly or indirectly, whether as principal,
agent, stockholder, employee, consultant, representative or in any other
capacity, own, manage, operate or control, or be concerned, connected or
employed by, or otherwise associate in any manner with, engage in or have a
financial interest in any business that is involved in planning, designing,
building and maintaining specialized data rooms, server rooms, data centers and
network facilities as to which the Company offers expertise, except that nothing
contained herein shall preclude the Executive from purchasing or owning stock in
any such competitive business if such stock is publicly traded, and provided
that his holdings do not exceed one percent (1%) of the issued and outstanding
capital stock of such business.
 
7.4.  Reduction and Extension of Restrictions. 
 
7.4.1 Notwithstanding contained in Sections 7.1, 7.2 and 7.3 above the
provisions of Sections 7.1, 7.2 and 7.3 above shall only apply to terminations
made pursuant to Section 5.1 and shall not apply with respect to terminations
made pursuant to Section 5.2.
 
7.4.2 The Company at Company’s option, by written notice delivered to Executive
not less than thirty (30) days prior to the expiration of the then current,
applicable Restrictive Period, may extend the Restrictive Period (as previously
extended under this Section 7.4(b)) for an additional twelve (12) months,
provided that Company pays to Executive during the extended Restrictive Period
an amount equal to the Executive’s Base Salary (at the rate effective as of the
applicable Termination Date and over time and in the manner Executive would have
received these payments had he continued to be employed by the Company).
 
7.5.  Non-Disparagement. The Executive agrees not to make any public statement,
or engage in any conduct, that is disparaging to the Company, or any of its
employees, officers, directors or shareholders, including, but not limited to,
any statement that disparages the products, services, finances, financial
condition, capabilities or other aspects of the business of the Company.
Notwithstanding any term to the contrary herein, the Executive shall not be in
breach of this Section 7 for the making of any truthful statements under oath.
 
7.6.  Reasonableness of Restrictions. The Executive has carefully read and
considered the provisions of this Section 7, and, having done so, agrees (a)
that the restrictions set forth herein are reasonable, in terms of scope,
duration, geographic area, and otherwise, (b) that the protection afforded to
the Company hereunder is necessary to protect its legitimate business interests,
(c) that the agreement to observe such restrictions form a material part of the
consideration for this Agreement and the Executive's employment by the Company
and (d) that upon the termination of the Executive’s employment with the Company
for any reason, he will be able to earn a livelihood without violating the
foregoing restrictions. In the event that, notwithstanding the foregoing, any of
the provisions of this Section 7 shall be held to be invalid or unenforceable,
the remaining provisions thereof shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
therein. In the event that any provision of this Section relating to the time
period and/or the areas of restriction and/or related aspects shall be declared
by a court of competent jurisdiction to exceed the maximum restrictiveness such
court deems reasonable and enforceable, the time period and/or areas of
restriction and/or related aspects deemed reasonable and enforceable by the
court shall become and thereafter be the maximum restriction in such regard, and
the restriction shall remain enforceable to the fullest extent deemed reasonable
by such court.
 
- 11 -

--------------------------------------------------------------------------------


 
8.  EXECUTIVE’S REPRESENTATIONS AND WARRANTIES
 
8.1.  Other Agreements. The Executive hereby represents and warrants to the
Company that the Executive is not a party to or bound by any employment
agreement, noncompete agreement or confidentiality agreement with any other
Person.
 
8.2.  Enforceability. The Executive hereby represents and warrants to the
Company that upon the execution and delivery of this Agreement by the Company,
this Agreement shall be the valid and binding obligation of the Executive,
enforceable in accordance with its terms.
 
8.3.  No Breach; No Conflict of Interest. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive do not and shall not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which the Executive is bound and
(b) the Executive is not, to the best of the Executive's knowledge and belief,
involved in any situation that might create, or appear to create, a conflict of
interest with loyalty to or duties for the Company.
 
8.4.  Notification of Materials or Documents from Other Employers. The Executive
hereby represents and warrants to the Company that the Executive has not brought
and will not bring to the Company or use in the performance of responsibilities
at the Company any materials or documents of a former employer or client that
are not generally available to the public, unless the Executive has obtained
express written authorization from the former employer or client and the Company
for their possession and use.
 
8.5.  Notification of Other Post-Employment Obligations. The Executive also
understands that, as part of the Executive's employment with the Company, the
Executive is not to breach any obligation of confidentiality that the Executive
has to former employers or
 
clients, and agrees to honor all such obligations to former employers or clients
during employment with the Company.
 
8.6.  Consultation with Counsel. The Executive hereby acknowledges and
represents that the Executive has consulted with independent legal counsel
regarding the Executive’s rights and obligations under this Agreement and that
the Executive fully understands the terms and conditions contained herein.
 
- 12 -

--------------------------------------------------------------------------------


 
9.  ARBITRATION
 
9.1.  The Executive and the Company mutually consent to the resolution by
arbitration of certain claims or controversies (collectively, "Claims") arising
out of or relating to the Executive's employment or termination of employment
under this Agreement that either party may have against the other, including the
Company’s officers, shareholders, directors, employees, or benefit plans, the
benefit plans' sponsors, fiduciaries, administrators, or affiliates; and all
successors and assigns of any of them, or agents in their capacity as such or
otherwise. The Claims covered by this Agreement shall include claims for (a)
wages or other compensation due; (b) breach of any contract or covenant (express
or implied); tort claims; (c) discrimination (including but not limited to race,
sex, religion, national origin, age, disability, citizenship, marital status, or
any other basis protected by any applicable federal, state or local law); (d)
payment of wages; (e) benefits (except where an employee benefit or pension plan
specifies that its claims procedure shall use an arbitration procedure different
from this one); and (f) violation of any federal, state, or local law, statute,
regulation, or ordinance, or recognized under common law. The Claims not covered
by this Agreement shall include claims (g) for workers' compensation or
unemployment compensation benefits; (h) brought pursuant to Sections 6 or 10 of
this Agreement and breach of duty of loyalty; and (i) unrelated to the
Employee's employment with the Company.
 
9.2.  The arbitration shall be governed by the procedures of the American
Arbitration Association ("AAA"), in accordance with its then-current Model
Employment Arbitration Procedures and shall take place in the
Washington-Metropolitan area.
 
9.3.  If the parties to this Agreement become parties to an arbitration
proceeding or litigation arising from or relating to this Agreement, the
non-prevailing party shall pay the reasonable attorneys’ fees and costs incurred
by the prevailing party in such arbitration or litigation.
 
10.  GENERAL PROVISIONS
 
10.1.  Assignment. The Company may assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any Company or other entity
with or into which the Company or may hereafter merge or consolidate or to which
the Company may transfer all or substantially all of its assets, if in any such
case said company or other entity shall by operation of law or expressly in
writing assume all obligations of the Company hereunder as fully as if it had
been originally made a party hereto, but may not otherwise assign this Agreement
or its rights and obligations hereunder. The Executive may not assign or
transfer this Agreement or any rights or obligations hereunder without the prior
written consent of the Company. Notwithstanding such assignment, the Company
shall remain a guarantor of the performance of all obligations owed by the
Company to the Executive under this Agreement.
 
10.2.  Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, or Federal Express,
signature required, if to the Company, addressed to its corporate headquarters
at the time notice is given, "Attention Board of Directors"; if to the
Executive, addressed to his home address as listed in the Company’s records at
the time notice is given.
 
- 13 -

--------------------------------------------------------------------------------


 
10.3.  Amendment and Waiver. No provision of this Agreement may be amended or
waived unless such amendment or waiver is in writing and signed by each of the
parties hereto.
 
10.4.  Non-Waiver of Breach. No failure by either party to declare a default due
to any breach of any obligation under this Agreement by the other, nor failure
by either party to act quickly with regard thereto, shall be considered to be a
waiver of any such obligation, or of any future breach.
 
10.5.  Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect.
 
10.6.  Governing Law. To the extent not preempted by Federal law, the validity
and effect of this Agreement and the rights and obligations of the parties
hereto shall be construed and determined in accordance with the law of the State
of Maryland, without giving effect to any choice of law or conflict of law rules
or provisions (whether of the State of Maryland or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Maryland.
 
10.7.  Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings relating to such subject
matter, whether oral or written, including without limitation any prior or
existing employment agreement with the Company which shall be null and void and
of no further force or effect.
 
10.8.  Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the transferees, successors and assigns of the Company, including
without limitation any company with which the Company may merge or consolidate.
 
10.9.  Headings. Numbers and titles to Sections hereof are for information
purposes only and, where inconsistent with the text, are to be disregarded.
 
10.10.  Survival. Section 1 and Sections 5 through 10 shall survive and continue
in full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.
 
10.11.  No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
 
10.12.  Counterparts. This Agreement may be executed in separate counterparts
(including by means of facsimile), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.
 
10.13.  Indemnification of the Executive. The Company shall, to the extent
permitted by the Bylaws of the Company, in a manner as applied to other officers
of the Company, indemnify, protect and hold the Executive harmless from and
against any expenses, including reasonable attorneys' fees and expenses, claims,
judgments, fines, settlements and other amounts actually and reasonably incurred
in connection with any proceeding arising out of, or related to, the Executive's
employment by the Company or any of its Subsidiaries. The Company shall cause
the Executive to be covered under directors and officers liability insurance
policies in reasonable amounts in accordance with the Company's standard
corporate policies.
 
- 14 -

--------------------------------------------------------------------------------


 
10.14.  Injunctive Relief. The Executive represents and acknowledges that, in
light of the payments to be made by the Company to the Executive hereunder and
for other good and valid reasons, as a result of the restrictions stated in the
Assignment Agreement and the restrictions referenced in Sections 7 hereof, the
Company and its affiliated companies would sustain irreparable harm and,
therefore, in addition to any other remedies which the Company may have under
this Agreement or otherwise, the Company shall be entitled to apply to any court
of competent jurisdiction for an injunction restraining the Executive from
committing or continuing any such violation of this Agreement, and the Executive
shall not object to such application.
 


 
[SIGNATURES ON FOLLOWING PAGES]
 
- 15 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Executive Employment
Agreement to be duly executed on the date and year first written above.
 


 

    THE COMPANY:           
FORTRESS AMERICA ACQUISITION CORPORATION
         
By:/s/ Harvey L Weiss 
   
Name: Harvey L. Weiss 
   
Title: Chairman 
                THE EXECUTIVE:            
By:/s/ Harvey L. Weiss 
   
Name: Harvey L. Weiss  

 
 
 
 
- 16 -

--------------------------------------------------------------------------------




EXHIBIT A


SEPARATION FROM EMPLOYMENT AGREEMENT AND RELEASE
 
1. This agreement is between the Executive, Harvey L. Weiss, the Executive’s
spouse, family, agents and attorneys) (jointly, the "Executive") and Fortress
International Group, Inc. (the "Company"), its subsidiaries, affiliated
entities, direct or indirect owners and its and their respective officers,
directors, employees, agents, predecessors, successors, purchasers, assigns,
representatives, fiduciaries, and insurers (jointly, the "Released Parties").
2. If the Executive signs this agreement and does not revoke it, the Executive
will receive the applicable severance payments and benefits set forth in Section
5 of the Executive’s Executive Employment Agreement, dated __________ _____,
2006 (the "Employment Agreement").
3. The Executive, deeming this Agreement to be fair, reasonable, and equitable,
and intending to be legally bound hereby, agrees to and hereby does, forever and
irrevocably fully release and discharge the Released Parties from any and all
grievances, liens, suits, judgments, claims, demands, debts, defenses, actions
or causes of action, obligations, damages (whether compensatory, punitive or
otherwise), and liabilities whatsoever which the Executive now has, has had, or
may have, whether the same be known or unknown, vested or contingent, at law, in
equity, or mixed, in any way arising out of or relating in any way to any
matter, act, occurrence, or transaction before the date of this General Release
Agreement, including but not limited to his employment with Company, the
Executive's separation from Company and the Executive's employment agreement
with the Company (collectively, "Claims"). This is a General Release. The
Executive expressly acknowledges that this General Release includes, but is not
limited to, the Executive's release of any tort and contract claims, arbitration
claims, claims under any local, state or federal wage and hour law, wage
collection law or labor relations law, and claims of age, race, sex, religion,
disability, national origin, ancestry, citizenship, retaliation or any other
claim of employment discrimination, under the Civil Rights Acts of 1964 and 1991
as amended (42 U.S.C. §§ 2000e et seq.), the Age Discrimination In Employment
Act (29 U.S.C. §§ 621 et seq.), the Americans With Disabilities Act (42 U.S.C.
§§ 12101 et seq.), the Rehabilitation Act of 1973 (29 U.S.C. §§ 701 et seq.),
the Family and Medical Leave Act (29 U.S.C. §§ 2601 et seq.), the Fair Labor
Standards Act (29 U.S.C. §§ 201 et seq.), and any other law prohibiting
employment discrimination or relating to employment. Also, the Executive
understands that this General Release Agreement is not an admission of liability
under any statute or otherwise by the Released Parties, and that the Released
Parties do not admit but deny any violation of his legal rights, and that he
shall not be regarded as a prevailing party for any purpose, including but not
limited to, determining responsibility for or entitlement to attorneys’ fees,
under any statute or otherwise. The Executive agrees that in the event the
Executive brings a Claim in which the Executive seeks damages or other relief
from any Released Party, or in the event the Executive seeks to recover against
any Released Party in any Claim brought by a governmental agency on the
Executive’s behalf, this Agreement shall serve as a complete defense to such
Claims.
 
- 1 -

--------------------------------------------------------------------------------


4. The claims and causes of action the Executive is releasing and waiving
include, but are not limited to, any and all claims and causes of action that
any Released Party:
·  has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing between the Executive and the Company;
 
·  has discriminated against the Executive on the basis of age, race, color, sex
(including sexual harassment), national origin, ancestry, disability, religion,
sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: the Age Discrimination in Employment
Act, as amended; Title VII of the Civil Rights Act of 1964, as amended; 42
U.S.C. § 1981, as amended; the Equal Pay Act; the Americans With Disabilities
Act; the Family Medical Leave Act; the Employee Retirement Income Security Act;
Section 510; and the National Labor Relations Act.
 
·  has violated any statute, public policy or common law (including but not
limited to claims for retaliatory discharge; negligent hiring, retention or
supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; and/or detrimental reliance).
 
- 2 -

--------------------------------------------------------------------------------


 
5. Excluded from this Agreement are any claims which cannot be waived by law.
The Executive is waiving, however, the Executive’s right to any monetary
recovery should any agency, such as the EEOC, pursue any claims on the
Executive’s behalf.
6. The Executive also agrees that the Executive has been paid for all hours
worked, including any overtime bonus or other incentive compensation, has
submitted all invoices and expense reports, and has not suffered any on-the-job
injury for which the Executive has not already filed a claim.
7. The Executive agrees that every term of this Agreement, including, but not
limited to, the fact that an agreement has been reached and the amount paid,
shall be treated by the Executive as strictly confidential, and expressly
covenants not to display, publish, disseminate, or disclose the terms of this
Agreement to any person or entity other than the Executive’s immediate family,
the Executive’s attorney(s) (for purposes of seeking advice concerning this
agreement only) and the Employee’s accountant(s) (for purposes of seeking tax
advice only), unless compelled to make disclosure by lawful court order or
subpoena.
8. The Executive and the Company have entered into an Assignment of Invention,
Non-Disclosure, Non-Solicitation and Non-Competition Agreement ("NDA
Agreement"). The Executive reaffirms his obligation to comply with all of the
post termination obligations in the NDA Agreement.
 
- 3 -

--------------------------------------------------------------------------------


 
9. The Executive also agrees that:
·  The Executive is entering into this agreement knowingly and voluntarily;
 
·  The Executive has been advised by the Company to consult an attorney;
 
·  The Executive has been given the right to take [21/45] days (the
"Consideration Period") to consider this agreement; provided, however the
Employee and the Company hereby agree that if there is a dispute as to the
payment of wages such that the Executive is unable to make the representation
set forth in Section 6 as to payment for hours worked (including any overtime
bonus or other incentive compensation), the Consideration Period shall terminate
on the later of the natural expiration of the Consideration Period or the date
that is one day after the resolution of all claims regarding wages;
 
·  But for the Executive's execution of this agreement, the Executive would not
otherwise be entitled to the payments described in paragraph 2;
 
·  if any part of this agreement is found to be illegal or invalid, the rest of
the agreement will be enforceable; and
 
·  this agreement has been individually negotiated between the Executive and the
Company and is not part of a group exit incentive or other group employment
termination program. The Executive and the Company agree that the sole reason
for the termination of the Executive’s employment is a business reorganization
and reduction in force of the Company’s [INSERT DEPARTMENT OR JOB
CLASSIFICATION] which is occurring on [INSERT DATE]. All individuals who are
being terminated in the [INSERT DATE] reduction in force will be eligible for
benefits based upon their execution of a release identical to this release. The
Executive acknowledges by signing this Agreement that the Executive understands
that the Executive is eligible for the benefits which the Executive will receive
contingent upon the Executive executing this release, because the Executive was
part of this reduction in force. As is more fully set forth in Attachment B,
this reduction in force will affect [NUMBER AFFECTED] other executives on
[DATE].
 
- 4 -

--------------------------------------------------------------------------------


 
10. After the Executive signs this agreement, the Executive will have 7 days to
revoke it. If the Executive wants to revoke it, the Executive should deliver a
written revocation to __________ . If the Executive does not revoke it, the
Executive will receive the payment described in Paragraph 2.
 
 

  EMPLOYEE:  COMPANY:             FORTRESS INTERNATIONAL GROUP, INC.         
____________________________  ______________________________      [NAME AND
TITLE]        Date: ___________________________   Date:
___________________________  

 
 
 
 
 
  
 
- 5 -

--------------------------------------------------------------------------------



 
CONSIDERATION PERIOD
 
I, Harvey L. Weiss understand that I have the right to take at least [21/45]
days to consider whether to sign this Separation From Employment and Release
Agreement, which I received on _________________, 2006. If I elect to sign this
Agreement before [21/45] days have passed, I understand I am to sign and date
below this paragraph to confirm that I knowingly and voluntarily agree to waive
the [21/45]-day consideration period.
 

    ___________________      Executive Signature           
___________________       Date 

 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------



ATTACHMENT B


SCHEDULE TO SEPARATION FROM EMPLOYMENT AGREEMENT AND RELEASE
 
On [Date], the employment of the following individuals (identified by job title
and age), who will the [sole] holders of their job title, will be terminated in
a reduction in force:
 
Title
Age


 
The employment of the following individuals (identified by age), who are the
[sole] holders of their job title, will not be terminated on [Date] in the
reduction in force.
 
Title
Age

 

 
- 7 -

--------------------------------------------------------------------------------



EXHIBIT B
 
INVENTION ASSIGNMENT, NON-COMPETE
 
AND CONFIDENTIALITY AGREEMENT
 


The following confirms an Invention Assignment, Non-Compete and Confidentiality
Agreement ("Agreement") between me and Fortress International Group, a Maryland
corporation (the "Company," which term includes the Company’s Affiliates,
subsidiaries and any assigns). The promises and commitments that I make in this
Agreement are a material part of the Company’s consideration in my employment
relationship with the Company.


1.             I understand and agree that my employment by the Company creates
a duty of loyalty and a relationship of confidence and trust between me and the
Company with respect to any information made known to me by the Company or by
any client, customer or vendor of the Company or other person who submits
information to the Company, or which may be learned by me during the period of
my employment.
 
2.             I recognize that the Company is continuously engaged in
activities that the Company regards as confidential, proprietary and/or legally
protectable, which activities are at least in part intended to further the
interests of the Company and to provide the Company with a competitive
advantage. The Company possesses and will, in the future, continue to possess
information that has been or will be created, discovered, developed or otherwise
becomes known to the Company (including information created by, discovered or
developed by, or made known to me) during the period of or arising out of my
employment by the Company. I understand that various intellectual and other
property rights have been assigned or otherwise conveyed to the Company. All
information concerning the above described activities and information is
collectively called "Proprietary Information" under this Agreement.
 
3.            By way of illustration, but not limitation, Proprietary
Information includes: trade secrets, processes, formulas, data and know-how;
software programs, improvements, and inventions; research and development plans,
tools and techniques; new product introduction plans, specifications,
requirements documents and strategies; manufacturing techniques, strategies and
costs, expenses, supplier information and lists and distribution information;
terms and conditions in contracts of all kinds; marketing plans, strategies and
service; support strategies and procedures; development schedules; revenue
forecasts; computer programs; copyrightable material, employee salaries,
employee expertise, employee ability levels, training programs and procedures,
copies of memos or presentations incorporating confidential information which I
may have in my files (including those which I authored), patent applications and
disclosures and customer lists.
 
4.            In consideration of my employment by the Company and the
compensation received by me from the Company from time to time, I hereby agree
as follows:
 
- 1 -

--------------------------------------------------------------------------------


 
(a)           All Proprietary Information shall be the sole property of the
Company, and the Company shall be the sole owner of all patents, copyrights,
trademarks and other rights related to Proprietary Information. I hereby assign
to the Company any rights I may have or acquire in Proprietary Information. At
all times, both during and after my employment by the Company, I will keep in
confidence and trust all Proprietary Information, and I will not use or disclose
any Proprietary Information or anything related to it without written consent of
the Company, except as may be necessary in the ordinary course of performing my
duties to the Company.
 
(b)          All documents, records, apparatus, equipment and other physical
property, whether or not pertaining to Proprietary Information, furnished to me
by the Company or produced by myself or others in connection with employment by
the Company shall be and remain the sole property of the Company, shall be used
by me solely for the benefit of the Company and shall be returned to the Company
immediately as and when requested by the Company. Even if the Company does not
so request, I shall return and deliver all such property to the Company upon
termination of my employment by me or by the Company for any reason. I will not
take with me any such property or any form of copy or reproduction of such
property upon my termination.
 
(c)           I will promptly disclose to the Company, or any persons designated
by it, all improvements, inventions, formulas, ideas, processes, techniques,
know-how and data, whether or not patentable, made or conceived or reduced to
practice or learned by me, either alone or jointly with others, during the
period of my employment (all said improvements, inventions, formulas, ideas,
processes, techniques, know-how and data shall be hereinafter collectively call
"Inventions").
 
(d)           I agree that all Inventions that I develop or have developed (in
whole or in part, either alone or jointly with others) and (i) use or have used
equipment, supplies, facilities or trade secret information of the Company, or
(ii) use or have used the hours for which I am to be or was compensated by the
Company, or (iii) which relate to the business of the Company or to its actual
or demonstrably anticipated research and development or (iv) which result, in
whole or in part, from work performed by me for the Company shall be the sole
property of the Company and its assigns, and the Company and its assigns shall
be the sole owner of all patents, copyrights and other rights in connection
therewith. I hereby assign to the Company any rights I may have or acquire in
such Inventions. I further agree as to all such inventions and improvements to
assist the Company in every proper way (but at the Company’s expense) to obtain
and from time to time enforce patents, copyrights or other rights on said
inventions and improvements in any and all countries, and to that end I will
execute all documents in use for applying for and obtaining such patents and
copyrights thereon and enforcing same, as the Company may desire, together with
any assignments thereof to the Company or persons designated by it. My
obligation to assist the Company in obtaining and enforcing patents, copyrights
or other rights for such inventions and improvements in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after such termination for time actually
spent by me at the Company’s request on such assistance.
 
- 2 -

--------------------------------------------------------------------------------


 
(e)            In the event that the Company is unable for any reason whatsoever
to secure my signature to any lawful and necessary document required to apply
for or execute any patent, copyright or other applications with respect to such
inventions and improvements (including renewals, extensions, continuations,
divisions or continuations in part thereof), I hereby irrevocably designate and
appoint the Company and its authorized officers and agents, as my agents and
attorneys-in-fact, this power of attorney being coupled with an interest, to act
for and in my behalf and instead of me, to execute and file any such application
and to do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or other rights thereon with the same legal
force and effect as if executed by me.
 
(f)            As a matter of record, on Attachment A, I have attached a
complete list of all inventions or improvements relevant to the subject matter
of my employment by the Company which have been made or conceived or first
reduced to practice by me alone or jointly with others prior to my employment
with the Company that I desire to remove from the operation of this Agreement,
and I covenant that such list is complete. If no such list is signed by me and
attached to this Agreement, I represent and warrant that I have no such
inventions or improvements at the time of signing this Agreement, and I agree
that I will make no claim against the Company with respect to any such
inventions or ideas.
 
(g)           I represent that my performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by me in confidence or in trust prior to my employment by the Company.
I have not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict with this Agreement.
 
(h)           I acknowledge that the Company from time to time may be involved
in government projects of a classified nature. I further acknowledge that the
Company from time to time may have agreements with other persons or governmental
agencies which impose obligations or restrictions on the Company regarding
inventions made during the course of work thereunder or regarding the
confidential nature of such work or information disclosed in connection
therewith. I agree to be bound by all such obligations and restrictions and to
take all action necessary to discharge the obligations of the Company
thereunder.
 
(i)             I represent and warrant that execution of this Agreement, my
employment with the Company and my performance of my proposed duties to the
Company in the development of its business have not and will not violate any
obligations which I may have to any former employer.
 
- 3 -

--------------------------------------------------------------------------------


 

 
(j)
I agree that at no time during my employment by the Company or thereafter shall
I make, or cause or assist any other person to make, any statement or other
communication to any third party which impugns or attacks, or is otherwise
critical of, the reputation, business or character of the Company or any of its
Affiliates or any of their respective directors, officers or employees.

 
5.            This Agreement shall be effective as of the first day of my
employment by the Company.
 
6.            This Agreement may not be changed, modified, released, discharged,
abandoned or otherwise amended, in whole or in part, except by an instrument in
writing, signed by myself and a majority of the members of the Board. I agree
that any subsequent change or changes in my duties, salary or compensation shall
not affect the validity or scope of this Agreement.
 
7.            I acknowledge receipt of this Agreement and agree that with
respect to the subject matter hereof it is my final, complete and exclusive
agreement with the Company, superseding any previous oral or written
representations, understanding or agreements with the Company or any officer or
representative with respect to the subject matter herein.
 
8.            In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, such paragraph or provision shall
be modified to the extent necessary to give effect to the intent of the parties
or, if necessary, severed from this Agreement and the entire Agreement shall not
fail on account thereof, but shall otherwise remain in full force and effect.
 
9.             This Agreement shall be construed in accordance with the laws of
the State of Maryland without regard to its choice of law principles.
 
10.           This Agreement shall be binding upon me, my heirs, executors,
assigns, and administrators and shall inure to the benefit of the Company, its
successors and assigns.
 
I acknowledge that the foregoing restrictions contained in Section 4 are
reasonable in all respects including the scope, duration and geographic
limitations. I agree that the restrictions are an appropriate means of
protecting the Company’s legitimate business interests, and no greater than
necessary to protect the Company’s interests. I acknowledge that these
restrictions will not unreasonably interfere with my ability to make a living.




Dated: __________ _____, 2006



    _______________________      Executive Signature      Harvey L. Weiss 

 
 
 


Accepted and Agreed to:


Fortress International Group, Inc.




By: _________________________  


Name:


Title:
Date: ________________________
 
     
- 4 -

--------------------------------------------------------------------------------



